Case 7:20-cv-08852-CS *Boctunmrent'23~Filed 03/25/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NATIONAL RETIREMENT
FUND.

Plainttts.
20-cv-08852 (CS)
-against-
DEFAULT JUDGMENT
MARCRAFT CLOTHES, INC. and John Does
1-10 {all other trades or businesses under common control
with MARCRAFT CLOTHES. INC.)).

Defendants.

 

 

This action having been commenced on October 22. 2020 by filing of a Complaint, and
Plaintiffs Trustees of the National Retirement Fund (“Plaintiffs”) having served copies of the
Summens and Complaint upon Defendant Marcraft Clothes, Inc. (“Defendant Marcrafi”}, a New
fersey corporation. on November 16, 2020 by personal service upon Sheldon Brody, the Chief
Executive Officer of the Defendant Marcrati, and proof ef such service having been fled with
the Court on November 25, 2020. and Defendant Marerafi not having appeared, answered, or
otherwise moved with respect to the Complaint, and the time for appearing, answering or moving
having expired. and the Court having issued its Order to Show Cause requiring Defendant
Mareraft to show cause before the Court why a Default Judgment should not be entered agamst
Defendant Marcraft, and the Court having held a hearing pursuant to the Order to Show Cause.
and Defendant Mareraft having failed to appear at the show cause hearing; and it further
appearing that subsequent to the filing of the Complaint. on November 5, 2020, Defendant
Marcraft executed a Deed of Assignment for the Benefit of Creditor of Marcraft Clothes. Inc.

{the “Deed”) whereby Defendant Marcraft. as Assignor, assigned all of its assets to Morris S.

 
Case 7:20-cv-08852-CS “Document’23”"Filed 03/25/21 Page 2 of 5

Bauer, as Assignee (the “Assignee™), which Deed was filed with and recorded by the Middlesex
County, New Jersey Clerk on November 19, 2020, and filed with the Middlesex County, New
: lersey Surrogate on November 24, 2020 thereby commencing the assignment case identified by
the Superior Court of New Jersey. Chancery Division, Probate Part; Middlesex County as Docket
No. 271493 (the “Assignment Case”); and it further appearing that notice of the Assignment
Case was provided to the Plaintiffs: and it further appearing that in the Assignment Case. on
, February 28. 2021, the Assignee obtained the entry of an order in the Assignment Case enjoining
litigation against the Assignor, which the Plaintiffs cantend is not applicable thereto and which
order also provides the Assignee settement authority without further order of the Court presiding
over the Assignment Case: it is
NOW, THEREFORE. upon application of the Plaintiffs and upon reading the Affidavits
of Jennifer Oh, Esq.. duly sworn the 25" day of January 2021, and the Certificate of Ruby J.
Krajick, Clerk of Court, United States District Court for the Southern District of New York.
noting the default of Defendant Mareralt. for failure to appear, answer or otherwise move with
‘yespect to the Complaint, and noting further that the Assignee does not object to the relief set
forth herein this order: it is hereby,
ORDERED, ADJUDGED AND DECREED, that Plaintiffs have Judgment against
Defendant Mareraft for the delinguent contributions for the months of January 2020 through
“March 2020 in the principal amount of $17,037.57: interest computed at one percent (1 00%) per
month of part thereof on the delinquent contributions through the date of Judgment in the amount
of $2,044.50; and liquidated damayes at an amount equal to the greater of interest due on the
delinquent contributions or twenty percent (20.00%) of the principal amount of delinquent

-eontriputions due in the amount of $3,407.51. all totaling $22,489.58; and it ts further

‘ho

 
Case 7:20-cv-08852-CS “Bocument'23°*Filed 03/25/21 Page 3 of 5

ORDERED, ADJUDGED AND DECREED, that Plaintifts have Judgment against
“Defendant Marcraft in the principal amount of $2,370.43 tor audit deficiencies for the period of
January 1. 2018 through and including December 31, 2019 as set forth in the April 24. 2020
audit bill: interest through the date of the April 24, 2020 audit bill in the amount of $246.65:

post-audit bill interest computed at one percent (1.00%) per month or part thereof on the audit

me

deficiencies from the April 24. 2020 audit bill through the date of Judgment in the amount of
$237.04; and liquidated damages at an amount equal to the greater of the total inierest due on the
audit deficiencies or twenty percent (20.00%) of the audit deficiencies in the amount of $483.65,
all totaling $3.337.73,; and it is further

ORDERED, ADJUDGED AND DECREED, that Plaintiffs have Judgment against
Defendant Marcrall in the principal amount of $6.561,962.00 for the withdrawal liability owed to
Plaintiffs: interest thereon compuled at one percent (1.00%) per month or part thereof on the
withdrawal liability from July 1. 2020, the date of the first missed quarterly withdrawal lability
- payment, through the date of Judgment in the anrount of $524,956.96; and liquidated damages al
an amount equal to the greater of the total interest due on the withdrawal liability or twenty
percent (20.00%) of the withdrawal liability in the amount of $1.312.392.40, all totaling
$8.399.311.36; and itis further

ORDERED, ADJUDGED AND DECREED, that Plaintiffs have Judgment against
Defendant Marcratt for costs of the instant action in the amount of $400.00, for a total Judgment
in the amount of $8.425,538.67; and if is further

ORDERED, ADJUDGED AND DECREED that interest shall continue to accrue on the

_ amount due under this Judgment at the legal rate as defined in 28 U.S.C, $1961 from the date of

 
Case 7:20-cv-08852-CS “Dotument’23""Filed 03/25/21 Page 4 of 5

“entry of this Judgmenton —__, 2021 until the Judgment is fully satistied: and
it 1s further
ORDERED, ADJUDGED AND DECREED, that Plaintiffs have Judgment againsi
Defendant Marcraft permanently restraining and enjoining Defendant Marcraft and all of its
“officers, employees, agents. representatives, and all persons acting in concert with them from
distributing. atienating, transferring, assigning, encumbering or otherwise disposing of the assets
of Defendant Marcraft, regardless of the amounts, if any, or the nature of the consideration
received therefore, except that nothing herein shall restrict Defendant Marcraft from transferring
its assets to the Assignee in the Assignment Case: and it 1s further
ORDERED, ADJUDGED AND DECREED, that nothing herein. including the
provisions of the foregoing paragraph, shall impact the administratian of the estate in the

Assignment Case. and Plaintiffs herein will not challenge or contest the assets of Marcrafl

Clothes, Inc, in the possession or control of the Assignee which were collected up to the point of

the entry of this Order or will be collected in the future by the Assignee subject to the
Assignment Case, nor enjoin the Assignee from fuly performing his statutory obligations to
liquidate and distribute the assets of Marcraft Clothes, Inc.: and itis further

ORDERED, ADJUDGED AND DECREED that nothing herein shall impact the right
of the Assignee to challenge the amount that Plaintiffs claim in its Proof of Claim m_ the
Assignment Case. which is the sole mechanism by which Plaintiffs would receive any recovery
from Defendant Marerafi’s assets that are subject to the Assignment Case, and it is further

ORDERED, ADJUDGED AND DECREED that nothing herein shall preclude the
Assignee from pursuing the recovery of assets for the benefil of creditors. provided however, to

the extent Plaintiffs recover any such assets belonging to Marcraft which are legally subject to

 
Case 7:20-cv-08852-CS -Decument-23--Filed 03/25/21 Page 5of5

the Assignment Case, Plaintiffs shall turn over such recoveries, less any reasonable fees and

expenses incurred in pursuing and obtaining such recoveries from the recovered amounts, to the

Assignee for the benefit of all creditors that are permitted to receive a distribution from the

Assignment Case including the Fund.

Dated: G Z 4f Ly

 

White Plains. New York

No objection to the entry of
the within Order

NORRIS McLAUGHLIN, P.A.

Counsel to the Assignee

ay. LD.

Ld.

” Morris & Bauer, Esq? * ©

ray

SO ORDERED:

Honorable Cathy Seibel
United States District Judge

 

 
